DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 21 are currently amended. Claims 4 and 8 are as previously presented. Claims 2-3, 5-7, 10-12, and 20 are canceled. Claims 9 and 13-19 are withdrawn. 
Response to Arguments
Applicant’s arguments, see remarks, filed 7/14/2020, with respect to the rejection(s) of claim(s) 1, 4, and 8 under 35 USC 103 have been fully considered and are persuasive with respect to the prior art previously applied in a rejection but are not persuasive with respect to the entirety of the prior art of record.
Applicant argued that Hongbo fails to teach “that the movable supporting member 4 supports an imprinting stencil… penetrates through the base 5, and is movable in the base 5” further arguing that the other prior art of record fails to correct this deficiency. Applicant then also argued that further amendments to claim 1 were made to clarify the claimed elastic parts from the prior art of record and that they fail to disclose these features. 

While none of Hongbo, Zhang, or Hashimoto individually teach these features, Hashimoto teaches two lifters (support poles 60) connected by elastic parts 61 to the mold 10 (the imprinting stenci)l. Hashimoto itself does not teach that these lifters can move, instead using a piston 50 to move the stencil and substrate closer together. Hongbo however does teach the use of movable supporting member penetrating 

Applicant also argued that claim 1 clarifies the relationship between the dividing film and the imprinting stencil. 
While the examiner agrees with this statement the combination of art still appears to make obvious the claimed limitations. Both the stencil being attached to the gas driven surface and floating freely between the substrate and a pressure driving means are known in the art as shown by Hongbo and Hashimoto respectively. 
The examiner notes applicant’s removal of claim limitations had rendered the Zhang reference unnecessary to the prior art rejections at this time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 8, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hongbo (CN105137714A, of record) in view of Hashimoto (US 20100166906 A1, of record).
With respect to claim 1, Hongbo teaches an imprinting device (Figs. 4a-4k), comprising: a chamber body (upper portion Fig. 4a) and a base (lower portion Fig. 4a), which are able to combine with each other to form an imprinting chamber (Figs. 4a and 4b,), the imprinting chamber being divided into a first chamber (upper chamber I ) and a second chamber (lower chamber II) by a dividing film attached to internal surfaces of opposing side walls of the chamber body respectively (803 mold support layer in structure 80101); 
Hongbo teaches a movable supporting member, penetrating through the base, and movable in the base (second elevating mechanism 1, Fig. 1), but fails to teach this member support an imprinting stencil, supporting the substrate instead (Fig. 1).  
In same field of endeavor, imprinting, Hashimoto teaches an imprinting method wherein the substrate is on a raised part of the base (substrate holding unit on base 31, Fig. 1), the imprinting stencil is arranged on a supporting member including lifters in the peripheral regions of the substrate to be imprinted upon (mold 10, support poles 60, springs 61 Fig. 1), the imprinting stencil is connected to the lifters via one or more elastic parts (springs 61 and blocks above springs 61, blocks considered elastic as all materials elastic to a degree, Fig. 1), the one or more elastic parts comprise a first elastic part and a second elastic part (springs 61 and blocks above springs 61, Fig. 1),  a first end of the first elastic part is attached to an end, distal to the base, of a first lifter of the plurality of lifters (shown in Fig. 1), and a second end of the first elastic part is attached to a first end of the imprinting stencil (shown in Fig. 1, imprinting stencil considered to include mold holding unit 40 held on the far left end of the lower face of mold holding unit 40),), 
a first end of the second elastic part is attached to a second end of the imprinting stencil (shown in Fig. 1, imprinting stencil considered to include mold holding unit 40 held on the far right end of the lower face of mold holding unit 40), and a (shown in Fig. 1), It would have been obvious to one of ordinary skill in the art to modify the apparatus as taught by Hongbo to have a mold held separately from the dividing film and instead held on lifters as taught by Hashimoto in order to ensure alignment of the mold and template can be accomplished (P0004-P0005). 
The resulting device would have a moveable support for the substrate rather than moveable support for the mold. However, as Hashimoto teaches a stationary base plate and Hongbo teaches moveable supporting poles it would have been obvious to one of ordinary skill in the art to substitute the support poles 60 of Hashimoto with a moveable lifter  as taught by Hongbo and the moveable base of Hongbo with a stationary base plate of Hashimoto in order to achieve the same known predictable result of controlled relative movement of the substrate and stencil. 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

The apparatus as taught by Hongbo and Hashimoto as described above would meet the limitation “the dividing film is able to be separated from both of the imprinting stencil and movable supporting member” as the imprinting stencil would no longer be integrally attached to the stencil but instead be attached to the lifters as detailed in Hashimoto. 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

With respect to claim 4, Hongbo further teaches wherein the first chamber is located above the second chamber, the substrate to be imprinted is placed in the second chamber (Fig. 1, wafer 5), and the imprinting stencil is located between the dividing film and the substrate to be imprinted (Figs. 1, 4a-4k).  
With respect to claim 8, Hongbo further teaches wherein the dividing film includes a transparent organic material (“support layer 803 can adopt high elasticity and high transparent materials such as PDMS, PET, and PC.”, MT Pg. 10, P4).

With respect to claim 21, Hashimoto further teaches wherein the substrate is on a raised part of the base (substrate holding unit on base 31, Fig. 1), the imprinting stencil is arranged on lifters in the peripheral regions of the substrate to be imprinted upon (mold 10, support poles 60, Fig. 1), the lifters being in the second chamber and spaced from the dividing film (Fig. 1, spaced from pressure source, P0004-P0005). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741